PER CURIAM.
Finding no merit in appellant’s contention that the evidence was insufficient to establish his participation in a conspiracy, that the trial court erred in admitting audio tapes into evidence, and that error appeared in the admission of evidence of other crimes, we affirm his convictions of attempt to traffic in cannabis and conspiracy *1180to traffic in cannabis. See United States v. Martin, 794 F.2d 1531 (11th Cir.1986); Munroe v. State, 514 So.2d 397 (Fla. 1st DCA 1987), review denied, 519 So.2d 987 (Fla.1988); State v. Morales, 460 So.2d 410 (Fla. 2d DCA 1984). The state concedes that appellant’s attempted trafficking conviction, incorrectly cited as a first degree felony, should be corrected to appear as a second degree felony. We remand for that purpose.
Affirmed as modified.